Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0193970 (Yamauchi) (hereinafter “Yamaguchi”) (cited in the 8/10/21 IDS).
Regarding claim 1, Figs. 1-10 show a feeding device comprising: 
a feeding device body (including 6 and 19) of which a downstream end portion in a feeding direction, in which a material (S) to be fed is fed, is mounted on a mounting portion (apparatus main body in numbered paragraph [0004]), and that is openable and closable between a closed position (Fig. 1) where an upstream end portion is positioned above the downstream end portion and an open position (Fig. 8) where the upstream end portion is positioned on a side of the downstream end portion; 
a stacked portion (11) that is provided on the feeding device body (including 6 and 19) and on which the material (S) to be fed is stacked in the open position (Fig. 8); 
a detection unit (including 100-102) that has a detection member (including 100) hanging down to a downstream end portion of the stacked portion (including 11) in the open position (Fig. 8), moves to a downstream side in the feeding direction as the detection member (including 100) is pressed by a downstream end portion of the material (S) to be fed stacked on the stacked portion (including 11), and detects a stack of the materials to be fed on the stacked portion (including 11); and 
a restriction unit (104) that restricts movement of the detection member (including 100) to the downstream side in the feeding direction in the closed position (Fig. 1).  
Regarding claim 2, as best understood, Figs. 1-10 show that in the open position (Fig. 8), the restriction unit (104) does not apply a movement resistance to the downstream side in the feeding direction to the detection member (including 100).  
Regarding claim 3, Figs. 1-10 show that in the closed position (Fig. 1), the restriction unit (104) restricts the movement as the detection member (including 100) is supported at a supporting position (Fig. 4 or 9A) for the detection member (including 100), which is on the downstream side in the feeding direction, and in the open position (Fig. 8), the restriction unit (104) is positioned at a retracted position retracted from the supporting position (Fig. 4 or 9A).  
Regarding claim 4, Figs. 1-8 show that the restriction unit (104) moves from the retracted position (Fig. 8) to the supporting position (Fig. 4) due to a weight of the restriction unit (104) with movement of the feeding device body (including 6 and 19) from the open position (Fig. 8) to the closed position (Fig. 1).
Regarding claim 5, Figs. 1-10 show a moving member (including 110, 111 and 113) that moves relatively to the restriction unit (104) with movement of the feeding device body (including 6 and 19) from the closed position (Fig. 1) to the open position (Fig. 8), wherein the restriction unit (104) is pressed by the moving member (including 110, 111 and 113) that moves relatively to the restriction unit (104) with the movement of the feeding device body (including 6 and 19), and moves from the supporting position (Fig. 4 or 9A) to the retracted position (Fig. 8 or 9B).  
Regarding claim 6, Figs. 1-10 show a moving member (including 110, 111 and 113) that moves relatively to the restriction unit (104) with movement of the feeding device body (including 6 and 19) from the closed position (Fig. 1) to the open position (Fig. 8), 
wherein the restriction unit (104) is pressed by the moving member (including 110, 111 and 113) that moves relatively to the restriction unit (104) with the movement of the feeding device body (including 6 and 19), and moves from the supporting position (Fig. 4 or 9A) to the retracted position (Fig. 9B).  
Regarding claim 7, Figs. 1-10 show an image forming apparatus comprising: 
the feeding device according to claim 1, of which the feeding device body (including 6 and 19) is mounted on an image forming apparatus body (apparatus main body in numbered paragraph [0004]) that is the mounting portion; and 
an image forming unit (“image forming portion” in numbered paragraph [0070]) that is provided in the image forming apparatus body (apparatus main body in numbered paragraph [0004]) and forms an image on a recording medium (S) as a material to be fed, which is fed from the feeding device.  
Allowable Subject Matter
3.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653